Citation Nr: 1139829	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-40 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for headaches prior to June 14, 2008 and in excess of 30 percent thereafter.

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

4.  Entitlement to compensation for multiple noncompensable service connected disabilities under 38 C.F.R. § 3.324 (2010).

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for diabetes mellitus, to include as secondary to hypertension.

7.  Entitlement to service connection for a cardiac disability, to include as secondary to diabetes mellitus and hypertension.

8.  Entitlement to service connection for a cervical spine disability, claimed as a neck disability.

9.  Entitlement to service connection for a right arm disability.

10.  Entitlement to service connection for a lumbar spine disability, claimed as a back disability.

11.  Entitlement to service connection for sinusitis.

12.  Entitlement to service connection for low energy, to include as secondary to diabetes mellitus.

13.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to January 1976 followed by service in the National Guard.  He did not serve in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran's claims for service connection for headaches and hypertension and assigned noncompensable initial ratings.  The grant of service connection were made effective April 7, 2006.  The rating decision also denied claims for service connection for depression, a heart condition, a diabetic condition, a right knee condition, a neck condition, right arm numbness/tingling, a back condition, sinusitis and low energy.  In addition, this rating decision denied his claims for TDIU and a 10 percent rating under 38 C.F.R. § 3.324 (2010).

A September 2009 Decision Review Officer (DRO) decision assigned an initial 30 percent rating for headaches, effective June 14, 2008.

The Veteran failed to appear for a RO (Videoconference) hearing scheduled in February 2010.  His hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

The Veteran's filed a claim for service connection for "leg-knee" in an April 2006 formal application but did not specify which extremity he was referring too.  Although Veterans Claims Assistance Act of 2000 (VCAA) notice was sent to the Veteran in May 2006 with regard to a request to reopen a claim for service connection for a left knee disability, the October 2006 rating decision adjudicated a claim for service connection for a right knee disability.  In a December 2007 substantive appeal, the Veteran clarified that he was seeking service connection for a left knee disability.

The issue of entitlement to service connection for a right knee disability is before the Board for its consideration.  Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003) (holding the Board has jurisdiction over issues certified to it by the RO, regardless of whether a substantive appeal was filed).  The request to reopen the claim for service connection for a left knee disability is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between current disability and service is low.

An October 1975 service discharge examination found renal glycosuria and noted that the Veteran was to be evaluated at an unspecified VA hospital.  A January 1977 VA examination yielded a diagnosis of glycosuria.  A May 2003 VA treatment note indicated that the Veteran had a history of diabetes during this initial visit and that he had been diagnosed with this disability 10 years ago.  The remaining VA treatment records document continued treatment and monitoring for diabetes mellitus but do not contain such treatment for glycosuria.  The Veteran has also claimed that his low energy may be a symptom or a result of his diabetes mellitus.

Glycosuria is "the presence of glucose in the urine, especially excretion of an abnormally large amount in the urine, such as more than one gram every 24 hours."  Dorland's Illustrated Medical Dictionary 805 (31st ed. 2007).   A VA examination is required to determine whether the Veteran's diagnosed diabetes mellitus was related to service, including his in-service findings of renal glycosuria, or his service-connected hypertension.

The Veteran contends that his current cardiac disability was caused by his service-connected hypertension or by diabetes.  Service treatment records are negative for a cardiac disability.  A January 1977 VA examination; however, notes that an electrocardiogram (ECG) was abnormal with an "undetermined cause."  An August 1994 private cardiac evaluation yielded diagnoses of cardiac arrhythmia and rule-out active ischemia.  VA treatment records document a past history of atrial fibrillation.  A VA examination is required to determine whether the Veteran suffers from a current cardiac disability that was related to service, his service-connected hypertension or his claimed diabetes mellitus.

A June 1975 service treatment note reflected the Veteran's complaints of insomnia and note a prescription for Valium; this prescription was subsequently refilled on multiple occasions during service.  Post-service treatment records document diagnosis and treatment for depressive disorder, however, the Veteran reported in a March 2006 VA treatment note that his depression began in approximately 2001.  A VA examination is required to determine whether his currently diagnosed depression was related to service.

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran contends that sinusitis began during service.  Service treatment records document numerous findings of sinusitis.  Post-service treatment records also document findings and treatment for sinusitis.  An August 2006 VA examiner diagnosed the Veteran with allergic rhinitis and vasomotor rhinitis but did not offer an opinion regarding the etiology of this disability.  A VA examination is required to obtain such an opinion.

The record reveals that the Veteran served in the National Guard from 1974 to 1980, following his active duty service.  In a March 2007 statement, the Veteran reported that he developed severe low and upper back pains as well as numbness and tingling in his right arm during "summer camp" in 1978 and that X-rays were taken.  He also reported that he was placed on a physical profile in 1977 due to excruciating back pain.  Any records relating to this reported National Guard service should be obtained and any periods of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) need to be verified.

The Veteran filed informal claims for service connection for headaches and a right knee disability in February 1981 that was not adjudicated until the October 2006 rating decision.  In this informal claim, the Veteran reported that he was receiving treatment for headaches from the VA Medical Center (VAMC) in Philadelphia, from the Osteopathic Medical Center in Philadelphia and from Dr. Weinstein.  He also reported receiving treatment for his right knee from Dr. Guagliardo and the Osteopathic Medical Center in his February 1981 informal claim.  In a March 2007 statement, the Veteran reported receiving treatment for his depression at Friends Hospital; a November 1998 billing summary is contained in the claims file.

These reported treatment records are not located in the claims.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2).  VA also has a duty to obtain records of the reported VA treatment.  38 U.S.C.A. § 5103A(b),(c).  These records could be relevant to the appropriate rating for the service connected hypertension.

In addition, the Veteran has not been provided with proper VCAA notice regarding the evidence needed to substantiate his veteran status in reference to his Reserves service.  There is an opportunity to provide notice that fully complies with VCAA as these claims are being remanded for other reasons.

In addition, the Veteran's claims for a TDIU and a rating for multiple noncompensable service connected disabilities under 38 C.F.R. § 3.324 are intertwined with the various claims remanded herein.  These clams are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the claims for TDIU and rating for multiple noncompensable service connected disabilities are being remanded to avoid piecemeal adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran a VCAA letter that advises him of the evidence needed to substantiate entitlement to service connection and veteran status on the basis of National Guard service--i.e. that a disease or injury was incurred in or aggravated by a period of active duty for training (ACDUTRA) or that an injury was incurred in or aggravated by a period of INACDUTRA. 

A copy of this notice letter should be placed into the claims file. 

2.  The RO/AMC should ask the Veteran to complete authorizations for VA to obtain records of the reported treatment at Friends Hospital, Osteopathic Medical Center in Philadelphia, Dr. Weinstein, Dr. Guagliardo, and any other source of relevant private treatment.

If the Veteran does not provide required authorizations, he should be advised that he can obtain and submit the records himself.

All records and responses received should be associated with the claims file.  Notify the Veteran of any records that could not be obtained, and of the efforts to obtain them.

3.  The RO/AMC should obtain all records of relevant treatment from the VAMC in Philadelphia for the period prior to May 2003 and since September 2009.

Notify the Veteran of any records that could not be obtained, and of the efforts to obtain them.

3.  The RO/AMC should obtain copies of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to ascertain and verify all periods of ACDUTRA and INACDUTRA in the National Guard.  The record shows he was serving in the 108th Combat Support Hospital in Philadelphia, Pennsylvania.  In doing so, VA should contact the National Personnel Records Center (NPRC), Adjutant General of the State of Pennsylvania, and the Department of the Army.

The RO/AMC should continue efforts to procure the relevant records until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  

To the best of it abilities, the RO/AMC should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA in the National Guard and provide it to each of the VA examiners.  All efforts to verify these dates should be documented in the claims file.  Copies of all materials obtained should be associated with the file.

4.  Following completion of the above development, the RO/AMC should afford the Veteran a VA examination to determine whether his current diabetes mellitus is related to service.  The examiner should review the claims folder and note such review in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran's current diabetes mellitus had its onset in service or is otherwise related to a disease or injury in active duty or his service-connected hypertension.  The examiner should specifically comment on the relationship between the in-service findings of renal glycosuria and the Veteran's subsequent diagnosis of diabetes mellitus.

If diabetes mellitus is diagnosed, the examiner should opine as to whether it manifested to a compensable degree within one year of service discharge.

The examiner should also opine as to whether the Veteran's claimed low energy was the result of his diabetes mellitus.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

5.  Following completion of the development listed in items number one through four above, the RO/AMC should afford the Veteran a VA examination to determine whether any current cardiac disability is related to service.  The examiner should review the claims folder and note such review in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current cardiac disability had its onset in service or is otherwise related to a disease or injury in active duty or his service-connected hypertension.  

The examiner should note the abnormal findings on the 1977 VA examination.

The examiner should specifically comment on the relationship, if any, between the Veteran's claimed cardiac disability and his service connected hypertension.

If a cardiovascular-renal disease is diagnosed, the examiner should opine as to whether it manifested to a compensable degree within one year of service discharge.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

7.  Following completion of the development listed in items number one through three above, the Veteran should be afforded a VA examination to determine whether any current psychiatric disability is related to service.  

The examiner should review the claims folder and note such review in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) a current psychiatric disability had its onset in service or is otherwise related to a disease or injury in active duty.  The examiner should specifically note the Veteran's in-service complaints of insomnia and his prescription for Valium.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a rationale as to why this is so, and indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

8.  Following the completion of the development listed in items numbered one through three above, the RO/AMC should afford the Veteran a VA examination to determine whether current sinusitis or rhinitis is related to service.  

The examiner should review the claims folder and note such review in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran's claimed sinusitis or rhinitis had its onset in service or is otherwise related to a disease or injury in active duty.  

The examiner should specifically note the multiple in-service findings of sinusitis.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

9.  The RO/AMC should review the examination reports to insure that they contain all findings and opinions requested in the remand.

10.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



